DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 43-59 and 62 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these examiner’s amendments was given in an interview with Michael Hamlin on 01/24/2022.
	The claims are amended as follows:
Claim 45 Line 4 reading “the fastening member has” should read --the fastening member having--.
Claim 53 Line 8 reading “a correction factor to determine a corrected volume” should read --the correction factor to determine the corrected volume--.
Claim 54 Line 3 reading “drawing dialysate” should now read --drawing the dialysate--.
Claim 54 Line 9 reading “the treatment” should read --the dialysis treatment--.
Claim 55 Line 2 reading “a medical fluid” should read --the medical fluid--.
Claim 57 Line 2 reading “equal to a pressure” should read --equal to the pressure--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate or make obvious a medical fluid pumping system comprising a medical fluid cassette with membrane, a piston aligned with a chamber of the medical fluid cassette, wherein a pressure of the medical fluid cassette causes the membrane to bulge around a perimeter of a piston head of the piston; a controller for calculating a theoretical volume of medical fluid pumped out of or drawn into the chamber and operable to multiply the theoretical volume of fluid pumped out of or drawn into the pump chamber by a correction factor to determine a corrected volume of fluid pumped out of or drawn into the pump chamber, wherein the correction factor corresponds to an amount of bulging of the membrane of the medical fluid cassette around the perimeter of the piston head during pumping of the medical fluid.
	The closest prior art of record comprises Bryant et al. (U.S. Pat. 5,474,683). Bryant discloses all of the limitations of the independent claim in the present case but for a pressure of the medical fluid in the medical fluid cassette causes a membrane of the medical fluid cassette to bulge around the perimeter of a piston head. This limitation could likely be found obviated by Morris et al. Fig. 12C (U.S. PGPub 2010/0241062). However, neither of these references .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/27/2022